

115 S757 IS: Border Landowner and Lessee Consultation Act
U.S. Senate
2017-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 757IN THE SENATE OF THE UNITED STATESMarch 29, 2017Mr. Flake introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Homeland Security Act of 2002 to facilitate communication between U.S. Customs and
			 Border Protection and border ranchers in Arizona and other border States,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Border Landowner and Lessee Consultation Act.
		2.Consultation with border ranchers
 (a)Requirement To consultSection 411(c) of the Homeland Security Act of 2002 (6 U.S.C. 211(c)) is amended— (1)in paragraph (17), by striking and at the end;
 (2)in paragraph (18), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (19)consult with any person who owns or leases real property where the United States Border Patrol operates and receive input from such persons related to U.S. Customs and Border Protection operations that affect such real property..
 (b)RulemakingNot later than six months after the date of the enactment of this Act, the Secretary of Homeland Security shall issue final regulations to carry out section 411(c)(19) of the Homeland Security Act of 2002, as added by subsection (a).
 3.Private Landowner OmbudsmanSection 411(d) of the Homeland Security Act of 2002 (6 U.S.C. 211(d)) is amended— (1)in the subsection heading, by inserting ; Private Landowner Ombudsman after Deputy Commissioner;
 (2)by striking There shall be and inserting the following:  (1)Deputy commissionerThere shall be; and
 (3)by adding at the end the following:  (2)Private landowner ombudsmanThere shall be in U.S. Customs and Border Protection a Private Landowner Ombudsman, who shall assist persons who own real property along the international border between the United States and Mexico in communicating to the Commissioner the needs and interests of such persons related to U.S. Customs and Border Protection operations that affect such real property.
					.